Title: Joseph Story to Thomas Jefferson, 25 May 1816
From: Story, Joseph
To: Jefferson, Thomas


          
            Sir
             Salem. Massachusetts. May 25. 1816.
          
          I beg your acceptance of the enclosed Sketch of the life & character of Mr Dexter—It is a hasty composition, but, I trust, it will receive your indulgent consideration, as a token of the gratitude & respect, with which
          
            I have the honour to be Your very obliged & obedient Sert
            Joseph Story
          
        